     Case 3:19-cv-00580-DCB-JCG Document 10 Filed 12/17/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION



FELIX M. PALACIOS                                            PETITIONER

v.                             CIVIL ACTION NO. 3:19-CV-580-DCB-JCG

WARDEN, F.C.C. YAZOO CITY                                     RESPONDENT



                                  ORDER

     This matter is before the Court on Magistrate Judge John C.

Gargiulo’s Report and Recommendation [ECF No. 9].         No party

filed objections to the Report and Recommendation, and the

deadline for filing such objections has passed.         Having

carefully reviewed the Report and Recommendation, the petition

for writ of habeas corpus filed pursuant to 28 U.S.C. § 2241

[ECF No. 1], the Respondent’s Response in Opposition [ECF No.

8], the parties’ other submissions, and applicable law, the

Court finds the Report and Recommendation to be well taken.

     Petitioner Felix M. Palacios, who is representing himself

pro se, is presently incarcerated with the Federal Bureau of

Prisons at the United States Penitentiary in Yazoo City,

Mississippi.    In his habeas corpus petition brought under 28

U.S.C. § 2241, Palacios argues that Rehaif v. United States, 139

S. Ct. 2191 (2019), should be applied retroactively to vacate


                                    1
    Case 3:19-cv-00580-DCB-JCG Document 10 Filed 12/17/20 Page 2 of 2



his 2010 conviction for possessing a firearm as a convicted

felon in violation of 18 U.S.C. § 922(g).       [ECF No. 1].    This is

not Palacios’s first attempt to use the holding of Rehaif to

void his felon-in-possession conviction.       In 2019, he was unable

to persuade the United States Eleventh Circuit Court of Appeals

on the same facts and substantively similar arguments.

In re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019) (Rehaif did

not announce a new rule of constitutional law made retroactive

to cases on collateral review).      This Court is equally

unpersuaded.   The Magistrate Judge recommends that the petition

be dismissed for lack of jurisdiction, and this Court agrees.

     Accordingly,

     IT IS HEREBY ORDERED that the Magistrate Judge’s Report and

Recommendation [ECF No. 9] is ADOPTED as the findings and

conclusions of this Court; and

     IT IS FURTHER ORDERED that the Petition for Writ of Habeas

Corpus [ECF No. 1] is DISMISSED for lack of jurisdiction.

     A separate judgment will be entered in accordance with Federal

Rule of Civil Procedure 58.

     SO ORDERED this the 17th day of December, 2020.



                                       /s/ David Bramlette_________
                                       UNITED STATES DISTRICT JUDGE




                                   2
